Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest the combination of a suction body formed in a container shape and having a drain hole through which contents inside the suction body are discharged to the outside; and a suction plate mounted on the suction body so that an inlet portion of the suction body is closeable and having at least one main slit and at least one sub-slit to perform backwashing, wherein the main slit forms a slope so that an inner surface of an edge through which pile threads (F) introduced into the main slit exit is gradually widened in an inward direction from an inlet of the main slit, and a plurality of friction protrusions are formed to protrude from the slope, and as a fiber disk filter (D) rotates while being backwashed as recited in claim 1, or the combination a suction body formed in a container shape and having a drain hole through which contents inside the suction body are discharged to the outside; and a suction plate mounted on the suction body so that an inlet portion of the suction body is closeable and having at least one suction slit to perform backwashing, wherein the suction slit forms a slope so that an inner surface of an edge through which pile threads (F) introduced into the suction slit exit is gradually widened in an inward direction from an inlet of the suction slit, and a plurality of friction protrusions are Formed to protrude from the slope, and as a fiber disk filter (D) rotates while being backwashed, the pile threads F) as recited in independent claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/ROBERT J POPOVICS/Primary Examiner
Art Unit 1776